
	
		I
		111th CONGRESS
		2d Session
		H. R. 6282
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Ms. Lee of California
			 (for herself, Mr. Jones,
			 Ms. Woolsey,
			 Mr. Kucinich,
			 Mr. Paul, Mr. Honda, Ms.
			 Pingree of Maine, Mr.
			 Stark, Mr. Ellison, and
			 Mr. Grijalva) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs
		
		A BILL
		To repeal Public Law 107–40.
	
	
		1.Short titleThis Act may be cited as the
			 Repeal of the Authorization for Use of
			 Military Force.
		2.Congressional
			 findingCongress finds that
			 the Authorization for Use of Military Force (Public Law 107–40; 50 U.S.C. 1541
			 note), signed into law on September 18, 2001, has been used to justify a broad
			 and open-ended authorization for the use of military force and such an
			 interpretation is inconsistent with the authority of Congress to declare war
			 and make all laws for executing powers vested by the Constitution in the
			 Government of the United States.
		3.Repeal of Public
			 Law 107–40Effective 180 days
			 after the date of the enactment of this Act, the Authorization for Use of
			 Military Force (Public Law 107–40; 50 U.S.C. 1541 note) is hereby
			 repealed.
		
